Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                         No. 04-15-00045-CR and 04-15-00046-CR

                                   Freddie Lee SCOTT,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2009CR6965 and 2009CR8008
                       Honorable Lori I. Valenzuela, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED. Any other pending motions
for relief are DENIED.

       SIGNED October 14, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice